Per Curiam.
Defendant was found guilty of armed robbery at tbe conclusion of a jury trial and sentenced to from 7-1/2 to 15 years in prison.1
Defendant has appealed alleging that tbe trial court committed error by refusing to require tbe prosecution to produce three persons who arrived at tbe scene of tbe crime within minutes of its commission.2
A review of tbe record shows that tbe persons were not eyewitnesses to tbe crime, nor was their identity known to tbe prosecution. Tbe testimony of police officers on a separate record provided ample evidence that due diligence was exercised to ascertain tbe identity of tbe persons in question. No error bas been committed when it is shown that officers have made a diligent search for and have been unable to locate witnesses. People v. Castelli (1963), 370 Mich 147. The prosecution was under no obligation to produce unknown witnesses. People v. Todaro (1931), 253 Mich 367.
Tbe other questions raised on appeal do not merit discussion.
Affirmed.

 MCLA § 750.529 (Stat Ann 1969 Cum Supp § 28.797).


 MCLA § 767.40 (Stat Ann 1969 Cum Supp § 28.980).